Exhibit 10.31

The Progressive Corporation

Executive Deferred Compensation Plan

Gainsharing/Bonus Deferral Agreement

THIS DEFERRAL AGREEMENT is entered into pursuant to the provisions of The
Progressive Corporation Executive Deferred Compensation Plan (“Plan”). All
capitalized terms in this Agreement shall have the meanings ascribed to them in
the Plan.

1. Deferral Election. I hereby elect to defer receipt of the following portion
of my Gainsharing Award (Eligible Incentive Plans include: The Progressive
Corporation Gainsharing Plan; The Progressive Capital Management Bonus Plan; and
The Progressive Corporation Executive Bonus Plan) earned in respect to the year
ending December 31, 2010.

Select one and enter any desired percentage not less than 10%:

I elect to defer             % of my entire Gainsharing Award OR

I elect to defer             % of that portion, if any, of my Gainsharing Award
that exceeds $            .

2. Fixed Deferral Period. (The Plan gives you the option of electing a Fixed
Deferral Period. If you elect a Fixed Deferral Period, the balance of your
Deferral Account established pursuant to this Agreement will be distributed to
you within 30 days after the end of the Fixed Deferral Period, or, if earlier,
the date you die or incur a Termination of Employment or the date a Change in
Control occurs. If you do not elect a Fixed Deferral Period, your Account will
be distributed upon the earlier of the date you die or incur a Termination of
Employment or the date a Change in Control occurs.) However, distributions due
to Termination of Employment will not be made until six months after the
employment termination date.

Please select one of the following:

¨   I wish to elect a Fixed Deferral Period.

¨   I do not wish to elect a Fixed Deferral Period.

3. Method of Distribution. I hereby elect that any distribution of the balance
of the Deferral Account established pursuant to this Agreement made on account
of Termination of Employment or expiration of a Fixed Deferral Period be paid as
follows: (Select one)

¨   Single Lump Sum Payment

¨    Three Annual Installments

¨   Five Annual Installments

¨   Ten Annual Installments

I understand that Plan distributions made for reasons other than Termination of
Employment or expiration of a Fixed Deferral Period will be made in a single
lump sum payment, unless the Plan provides otherwise. I understand that I may
change the method of distribution elected above only if and to the extent
permitted by the Plan.

4. Investment Election. I direct that the amount I have deferred pursuant to
Section 1 of this Agreement shall be deemed to be invested in the following
Investment Funds in the percentages indicated: (must be increments of 1%. Total
investments must equal 100%.)

 

______%    American Beacon Small Cap Value Fund – Institutional Class ______%   
Fidelity Diversified International Fund – Class K (1) ______%    Fidelity
Low-Priced Stock Fund – Class K (2) ______%    Fidelity Mid-Cap Stock Fund –
Class K (3) ______%    Fidelity Retirement Money Market Portfolio ______%    The
Oakmark Equity and Income Fund - Class I ______%    PIMCO Total Return Fund –
Institutional Class ______%    The Progressive Corporation Stock Fund ______%   
Vanguard Growth Index Fund – Institutional Shares ______%    Vanguard
Institutional Index Fund – Institutional Shares ______%    Vanguard Mid-Cap
Index Fund – Institutional Shares ______%    Vanguard Small-Cap Index Fund –
Institutional Shares ______%    Vanguard Total Bond Market Index Fund –
Institutional Shares ______%    Vanguard Total International Stock Index Fund –
Investor Shares (4) ______%    Vanguard Value Index Fund – Institutional Shares
______%    Wasatch Small Cap Growth Fund (5) ______%    TOTAL

 

(1) There is a short-term trading fee of 1.0% for shares held less than 30 days
on Fidelity Diversified International Fund – Class K.

 

1



--------------------------------------------------------------------------------

(2) There is a short-term trading fee of 1.5% for shares held less than 90 days
on Fidelity Low-Priced Stock Fund – Class K.

(3) There is a short-term trading fee of .75% for shares held less than 30 days
on Fidelity Mid-Cap Stock Fund – Class K.

(4) There is a short-term trading fee of 2.0% for shares held less than 60 days
on Vanguard Total International Stock Index Fund – Investor Shares.

(5) There is a short-term trading fee of 2.0% for shares held less than 60 days
on Wasatch Small Cap Growth Fund.

I understand that I may transfer amounts among Investment Funds only to the
extent permitted by the Plan. I also understand that this investment election is
merely a device used to determine the amount payable to me under the Plan and
does not provide me with any actual rights or interests in any particular funds,
securities or property of the Company, any Affiliated Company or the Trust, in
any stock of The Progressive Corporation or in any Investment Funds offered
under the Plan. I also understand that my right to receive distributions under
the Plan makes me a general creditor of the Company with no greater priority
than any other general creditor of the Company.

5. Miscellaneous. I understand that this Agreement is subject to the terms,
conditions and limitations of the Plan, as in effect from time to time, in all
respects and that, except as expressly permitted by the Plan, all elections made
in this Agreement are irrevocable. I acknowledge that I have received, read and
understand the Plan Description dated December, 2009 relating to the Plan. I
agree to accept as final and binding all decisions and interpretations of the
Committee relating to the Plan, the Trust and this Agreement.

 

2